DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2 and 4-15 are pending in the instant invention.  According to the Amendments to the Claims, filed May 21, 2020, claims 2, 4, 7 and 9-11 were amended, claim 3 was cancelled and claims 12-15 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/082199, filed November 22, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17203457.1, filed November 24, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on June 21, 2022, is acknowledged: Group I - claims 1, 2 and 15.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the restriction is improper, since the instant invention has unity of invention.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on April 28, 2022.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 4-14 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 2 and 15 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl) (2-(methylamino)ethyl)carbamate hydrochloride of the formula (II); and b) a particular utility for (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methylamino)ethyl)carbamate hydrochloride of the formula (II).
	The following title is suggested: (S)-1-(CHLOROMETHYL)-3-(6-(4-HYDROXYBENZAMIDO)IMIDAZO[1,2-a]PYRIDINE-2-CARBONYL)-9-METHYL-2,3-DIHYDRO-1H-BENZO[e]INDOL-5-YL (2-(2-HYDROXYETHOXY)ETHYL)(2-(METHYLAMINO)ETHYL)CARBAMATE HYDROCHLORIDE AS AN INTERMEDIATE IN THE SYNTHESIS OF LINKER-DRUG VC-SECO-DUBA.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).

	The examiner suggests incorporating the structure of formula (II) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A compound of formula (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(II).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A process for the synthesis of (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methylamino)ethyl)carbamate hydrochloride of the formula (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(II)
wherein the process comprises the following step:

reacting a compound of formula (III):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(III)

with hydrogen chloride in 1,4-dioxane, to form the compound of formula (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(II).

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 15 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 15 recites the physicochemical property, The compound according to claim 1 in solid form, in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. solid form) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited solid form physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]-pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl) (2-(methylamino)ethyl)carbamate hydrochloride of the formula (II).
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methylamino)ethyl)-carbamate hydrochloride of the formula (II) requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent, or buffer, to impart the solid form physicochemical property.
	Consequently, the inventor or joint inventor should further note that since (S)-1-(chloro-methyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methylamino)ethyl)carbamate hydrochloride of the formula (II) incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear solid form physicochemical property, (S)-1-(chloromethyl)-3-(6-(4-hydroxy-benzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methylamino)ethyl)carbamate hydrochloride of the formula (II) is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)-imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxy-ethoxy)ethyl)(2-(methylamino)ethyl)carbamate hydrochloride of the formula (II), due to an inability to establish the metes and bounds encompassed by the solid form physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests either (i) amending the claim to discretely specify how the solid form physicochemical property is imparted, (ii) amending the claim to discretely specify the particular component that imparts the solid form physicochemical property, or (iii) cancelling the claim, respectively, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 15 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 15 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methylamino)ethyl)-carbamate hydrochloride of the formula (II), as recited in claim 1, is in solid form.  Consequently, since the physicochemical property of (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)-imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxy-ethoxy)ethyl)(2-(methylamino)ethyl)carbamate hydrochloride of the formula (II), as recited in claim 1, whereby the (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methyl-amino)ethyl)carbamate hydrochloride of the formula (II) is in solid form, fails to result in a further structural limitation to (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl)(2-(methyl-amino)ethyl)carbamate hydrochloride of the formula (II), as recited in claim 1, and/or fails to include all the limitations of (S)-1-(chloromethyl)-3-(6-(4-hydroxybenzamido)imidazo[1,2-a]-pyridine-2-carbonyl)-9-methyl-2,3-dihydro-1H-benzo[e]indol-5-yl (2-(2-hydroxyethoxy)ethyl) (2-(methylamino)ethyl)carbamate hydrochloride of the formula (II), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624